DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
2.	Applicant's election without traverse of Group I invention (claims 1-8) in the reply filed on 09/28/21, is acknowledged. However, Applicant has amended claim 9 to depend from claim 1, and in view of this amendment, Applicant has requested reconsideration of the restriction requirement, as now all claims belong to a single claim set. This is not found persuasive because the serious search and/or examination burden was clearly set forth in the restriction requirement mailed 08/11/2021. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, by the Examiner. 

                    Information Disclosure Statement
3.         The information disclosure statements (IDS) were submitted on the following:
12/17/2020, 05/07/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

  Specification
4.    The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., US 2004/0070079.
Claim 1. Huang discloses a semiconductor component (such as the one in fig. 8), comprising: 
-a substrate (not shown, see [0035]); 
-and a pad (item 85, fig. 8) having an upper surface (e.g. top surface of item 85) and a slot (such as item 88, [0035]); 
-wherein the slot is recessed with respect to the upper surface (as seen in the structure of fig. 8).

Claim 2. Huang discloses the semiconductor component as claimed in claim 1, further comprises comprising: a passivation layer (item 77) having an opening (item 87); wherein a first inner sidewall of the opening is aligned with a second inner sidewall of the slot (as seen in the structure of fig. 8).

Claim 3. Huang discloses the semiconductor component as claimed in claim 1, wherein the pad comprises a pad portion and a periphery portion surrounding the pad portion, and the slot is located between the pad portion and the periphery portion. This limitation would read through the structure of fig. 8).
Claim 7. Huang discloses the semiconductor component as claimed in claim 1, further comprises comprising: a solder wire (such as item 80) partially formed within the slot (as seen in fig. 8).

Claim 8. Huang discloses the semiconductor component as claimed in claim 7, wherein at least one portion of the slot is filled with the solder wire (as seen in fig. 8, portion of item 80 is in the slot).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 4-6, are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Huang et al., US 2004/0070079. 
Claims 4-5. Huang discloses the semiconductor component as claimed in claim 1, above.
	Huang appears to not specify wherein the slot is a ring-shaped slot. 
However, [0034] discloses that items 63/65/66, is octagon-shaped….. Therefore to provide new and improved solder bump pads which enhance the distribution of stress applied to the pads through solder 
   
Claim 6. Huang discloses the semiconductor component as claimed in claim 1, above.
	Huang appears to not specify wherein the slot has a width ranging between 0.1 micrometers and 2.0 micrometers. Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899